United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 13, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 04-31259
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JENEALIOUS T. JOHNSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 5:04-50049
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Jenealious T. Johnson appeals his conditional guilty-plea

conviction for being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1).    He argues that the district

court erred in denying his motion to suppress evidence seized by

state probation and parole officers on the day of his arrest,

because the search by the officers violated his federal and state

constitutional rights.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-31259
                                  -2-

     After Johnson allowed the probation officers into his

residence, one of the officers observed a small baggie commonly

used to package illegal narcotics.    When the officer asked

Johnson if he would test positive for illegal drugs that day, he

said he would.    Accordingly, Johnson conceded to the officers

that he had violated a condition of his probation and, based on

that statement and the empty baggie in the living room, the

officers had reasonable suspicion that drugs or drug

paraphernalia would be found in the residence.     See LA. CODE.

CRIM. PRO. art. 895; United States v. Keith, 375 F.3d 346, 349-50

(5th Cir.), cert. denied, 125 S. Ct. 367 (2004).     The search of

Johnson’s residence did not violate the Fourth Amendment.      See

Keith, 375 F.3d at 349-50.    Further, assuming that the evidence

seized on the day of Johnson’s arrest was seized from his

brother’s bedroom and assuming, as Johnson asserts, that his

brother’s room was inaccessible to him, Johnson has no standing

to bring a Fourth Amendment challenge to the search of his

brother’s room.    See United States v. Wilson, 36 F.3d 1298, 1302

(5th Cir. 1994); see also United States v. Phillips, 382 F.3d

489, 496-97 (5th Cir. 2004).

     Finally, although Johnson argues that the search violated

his state constitutional rights, the reasonableness of the search

under the Fourth Amendment is not dependent upon state law.

United States v. Eastland, 989 F.2d 760, 766 (5th Cir. 1993); see

also United States v. Walker, 960 F.2d 409, 415 (5th Cir. 1992).

Accordingly, Johnson’s conviction is AFFIRMED.